Title: From Abigail Smith Adams to Catherine Nuth Johnson, 30 May 1810
From: Adams, Abigail Smith
To: Johnson, Catherine Nuth



my Dear Madam
Quincy May 30 18010

upon my return from a visit to my Sister in Newhampshire, where I had been in pursuit of health; I found your obliging and interesting Letter of May 14th. I thank you for the communications, and embrace the opportunity offered, of writing to my Son, tho from my absence, I fear it may prove too late for the conveyance. if it should, you may return it, I begin to feel quite impatient for Letters from them. I have not seen the communication of the Count Romanfoss—to which you allude, and will thank you for an extract from mr Hellens Letter. it is pleasent to be well received, even tho, the great object of the Mission Should not be accomplishd, Napoleans interest is much too great.
Your account of the disunion of the cabinet, corresponds with public Rumour. I had some knowledge of the formation of it. I never supposed that harmony could Subsist between two, whom you Name—however capable mr G——n may be of filling mr S——hs place, I think the public voice would be in favour of a Native American. Mr G——n has qualification for that which he now holds. I do not see how the President can possibly liberate himself from the powerfull connexions of mr S–—h, & if he chooses to hold the office, without raising a Clamour, which would require much firmness to resist, I know not how to believe that he can substitute the visitor you mention; in his place, who has not any popularity any where and who is known to have been, so much, the humble Servant of France—
I Should think mr King, if he would accept the appointment, better qualified to fill the office, with judgment, and Skill, and to the benifit, and satisfaction of the country, as I never, knew him accused of any partilities to foreign powers, and tho steady in his politicks never devoted to party, but of what avail is my opinion? J Randolph I suppose, thinks himself qualified, mere will of a whisp as he is—his judgement has no weight, and his opinions, no stability—to day he is one thing, and tomorrow an other—burst like a meator, flashes and goes out. he has some tallents, but they neither serve himself, or his Country—
Remember me affectionatly to all your family, to your son when you write to him.I hope he is pleased with his office, but I know him so well, he cannot be happy whilst seperated from the Bosom of his family—thus it is with my Dear Daughter, my only daughter My age and infirmities prevent my visiting her, and I know not when, or whether ever I Shall See her again—You also have trials of this kind and therefore know how to Sympathize with Your / Friend
Abigail Adams